Citation Nr: 1221297	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a punji stick wound of the right leg. 

2.  Entitlement to an initial compensable rating for the scar on the right leg, a residual of the punji stick wound.

3.  Entitlement to service connection for acute and subacute peripheral neuropathy of the left leg. 

4.  Entitlement to service connection for acute and subacute peripheral neuropathy of the left foot.

5.  Entitlement to service connection for acute and subacute peripheral neuropathy of the right leg.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD
S. Grabia, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1965 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2008 of a Department of Veteran Affairs (VA) Regional Office (RO).

In April 2009, the Veteran requested a hearing before the Board.  In May 2010, the Veteran requested that his claims be immediately forwarded to the Board.  As it was not clear whether the Veteran was withdrawing his request for a hearing, in March 2012, the Board asked the Veteran to clarify whether he still wanted a hearing.  There is no record of response from Veteran.  Therefore, the request for the hearing is deemed withdrawn and the Board is proceeding to decide the appeal.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam in the Vietnam era and it is presumed that the Veteran was exposed to certain herbicides, including a herbicide commonly referred to as Agent Orange.

2.  The residuals of a punji stick wound of the right leg are manifested by moderate incomplete paralysis of the right superficial peroneal nerve.




3.  The scar of the right leg, a residual of a punji stick wound, is manifested by a painful scar on examination. 

4.  Acute and subacute peripheral neuropathy of the left leg is not shown since service or currently. 

5.  Acute and subacute peripheral neuropathy of the left foot is not shown since service or currently. 

6.  Acute and subacute peripheral neuropathy of the right leg is not shown since service or currently. 


CONCLUSIONS OF LAW

1.  The criterion for an initial 10 percent rating for residuals of a punji stick wound of the right leg has been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8522, 5312 (2011). 

2.  The criterion for an initial 10 rating for the scar on the right leg, a residual of the punji stick wound, has been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2007).

3.  Acute and subacute peripheral neuropathy of the left leg was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

4.  Acute and subacute peripheral neuropathy of the left foot was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 



5.  Acute and subacute peripheral neuropathy of the right leg were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 484-86 (2006). 

In a claim for increase rating, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 


The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in October 2007. The notice included the type of evidence needed to substantiate a claim of service connection.  

On the claims for increase, whereas here, service connection has been granted, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claims of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings, following the initial grant of service connection.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

On the claims of service connection, the Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 





As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  No further VCAA notice is required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records. 

On the claims for increase, the Veteran was afforded a VA examination in May 2008.  As the report of the examination was based on the Veteran's medical history and included findings to rate the disabilities under the applicable Diagnostic Codes the VA examination was adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

On the claims of service connection, as there is no competent lay or medical evidence of current acute or subacute peripheral neuropathy or credible evidence of recurrent symptoms of continuity of symptomatology since service or an equivocal medical nexus opinion or other possible association with service, a VA medical examination or medical opinion is not required to decide the claims of service connection under 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 




As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Increase 

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 





The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria 

Wound of the Right Leg 

The residuals of a punji stick wound of the right leg are currently rated noncompensable under Diagnostic Code 8522.   

Under Diagnostic Code 8522, mild incomplete paralysis of the musculocutaneous nerve is rated noncompensable.  The criterion for a 10 percent rating is moderate incomplete paralysis of the musculocutaneous nerve.  The criterion for a 20 percent is severe incomplete paralysis.  Complete paralysis, that is, eversion of the foot weakened, rated 30 percent rating.  

The term ''incomplete paralysis,'' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

In absence of ''incomplete paralysis," the affected nerve can be rated as neuritis under Diagnostic Code 8622 on the same scale as ''incomplete paralysis," that is, as mild, moderate, or severe.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate.  Organic changes are loss of reflexes, muscle atrophy, sensory disturbance, and constant pain.  38 C.F.R. § 4.123. 




In absence of ''incomplete paralysis," the affected nerve can be rated as neuralgia under Diagnostic Code 8722 on the same scale as ''incomplete paralysis," that is, as mild or moderate.  The maximum rating for neuralgia equates to moderate incomplete paralysis of the affected nerve. 38 C.F.R. § 4.124.

As for other potentially applicable Diagnostic Codes, there is Diagnostic Code 5312, pertaining to muscle injury to the anterior muscles of the leg, Muscle Group XII.  Where the muscle injury is slight, a noncompensable rated is assigned.  The criterion for a 10 percent rating is moderate muscle injury.  The criterion for a 20 percent rating is moderately severe muscle injury. 

Under 38 C.F.R. § 4.55, a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint. 

Under 38 C.F.R. § 4.56, a disability resulting from a muscle injury shall be classified as slight, moderate, moderately severe, or severe as follows:

A slight disability of a muscle is a simple wound without debridement or infection.
History includes service department record of a superficial wound with brief treatment and return to duty and healing with good functional results.  And no cardinal signs or symptoms of muscle disability, namely, loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination and uncertainty of movement.  The objective findings are a minimal scar and no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function. 






A moderate disability of a muscle is a deep penetrating wound of a short track.  
History includes service department record of in-service treatment.  A record of a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability, particularly, a lowered threshold of fatigue after average use.  The objective findings are scars, small or linear, indicating short track through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

A moderately severe disability of a muscle is a deep penetrating wound with debridement and prolonged infection or sloughing of soft parts and intermuscular scarring.  History includes service department record of hospitalization for a prolonged period for treatment of wound.  And a record consistent with complaint of the cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  The objective findings are scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with
sound side demonstrate positive evidence of impairment.

A severe disability of a muscle is a deep penetrating wound with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History includes service department record of hospitalization for a prolonged period for treatment of wound.  And a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than that shown for a moderately severe muscle injury, and, if present, evidence of inability to keep up with work requirements.  The objective findings are ragged, depressed, and adherent scars indicating wide damage to muscle groups.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area. The muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 


If present, the following are also signs of severe muscle disability:
(a) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b )adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (g) induration or atrophy of an entire muscle following simple piercing by a projectile. 

Scar of Right Leg  

The scar on the right leg, a residual of the punji stick wound, is rated noncompensable under Diagnostic Code 7801. 

During the appeal period, VA amended the criteria for rating a scar under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, effective 
October 23, 2008.  The amended criteria apply to claim received by the VA on or after October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran's claim was received in September 2007, the criteria in effect before October 23, 2008, apply.  The Veteran, however, may request a review under the amended criteria irrespective of whether his disability has worsened since the last review.  

Under Diagnostic Code 7801, the criteria for a 10 percent rating are scars, other than head, face, or neck, that are deep or that cause limited motion and cover an area or exceeding 6 square inches (39 sq. cm.).





Under Diagnostic Code 7802, the criteria for a 10 percent are scars, other than head, face, or neck, which are superficial and nonlinear and do not cause limitation of motion and cover an area of 144 square inches (929 sq. cm.). 

Under Diagnostic Code 7803, the criteria for a 10 percent are scars that are superficial and unstable.  A superficial scar is one not associated with underlying soft tissue damage.  An unstable scar is one where is frequent loss of skin over the scar. 
 
Under Diagnostic Code 7804, the criteria for a 10 percent are scars that are superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage. 

Under Diagnostic Code 7805, scars may be rated on limitation of function of the affected part. 

Facts 

The Veteran served in Vietnam for almost 12 months.  He was awarded a Purple Heart medal.  The Veteran has a combat infantryman badge. 

The service treatment records show that in October 1966 the Veteran was wounded in the right leg by a punji stick while on patrol in Bong Son, Vietnam.  The Veteran was hospitalized for 21 days and then on light duty for about two weeks, before returning to duty.  The wound was debrided with a delayed primary closure.  There was no artery or nerve involvement.  There is no other relevant entry after the period of initial treatment of the wound. 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of acute or subacute peripheral neuropathy.  On separation examination, the lower extremities were evaluated as normal as was the neurological evaluation. 




After service, VA records show that in October 2006 the Veteran complained of right lower leg pain, made worse by prolonged sitting, since he was injured in Vietnam.  In January 2008 and in May 2008, the neurological evaluation was grossly intact to touch, vibratory and proprioception, bilaterally, and peripheral sensation was intact.  The Veteran had normal plantar responses.  

On VA examination in May 2008, the VA examiner reviewed the Veteran's history.  The VA examiner recounted that the Veteran was injured in the right lower leg by a punji stick in October 1966 and taken to a field medical facility where the wound was debrided and irrigated to remove foreign bodies in the wound and that the wound was closed and the Veteran was returned to duty.  The VA examiner noted that there was no artery or nerve involvement. 

The Veteran complained of tenderness and occasional discomfort at the sight of the wound scar.  The Veteran stated that he had worked for the same company for about 38 years.  

The VA examiner described a 5 cm x 1 cm scar (5 sq. cm.) on the anterior aspect of the right lower leg, which was adherent to the underlying tissue and retracted about 5 mm below the surface.  The texture and margins were irregular and the same color as the surrounding skin.  There were no keloid formation, redness, local heat, swelling, or drainage noted.  The VA examiner noted that an area around the scar was numb with very little sensitivity to pain, pin prick, and light touch.  The VA examiner further noted no abnormality of the right ankle as the Veteran was able to dorsiflex and plantar flex the ankle without pain.

The VA examiner found no evidence of nerve trunk damage, but there was superficial damage in the base of the skin, affecting light sensation.  






In his application for VA disability filed in September 2008 the Veteran stated that he had had acute and subacute peripheral neuropathy for about five years, which he attributed to exposure to Agent Orange in Vietnam. 

In the substantive appeal, the Veteran stated that his right leg gives out, causing him to fall and that he now uses a cane.  He stated that he was told by VA doctors that the nerves in his leg are dying or dead.  

Analysis 

Wound of the Right Leg

On VA examination in May 2008, the VA examiner noted that an area around the scar that was numb with very little sensitivity to pain, pin prick, and light touch.  The VA examiner further noted no abnormality, regarding function of the right ankle as the Veteran was able to dorsiflex and plantar flex the ankle without pain.    The VA examiner found no evidence of nerve trunk damage, but the examiner identified superficial damage in the base of the skin, affecting light sensation.  

Under Diagnostic Code 8522, for incomplete paralysis of the musculocutaneous nerve, the criterion for a 10 percent rating is moderate incomplete paralysis of the musculocutaneous nerve.  Whereas here the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In this case, the Board concludes that the findings more nearly approximate moderate incomplete paralysis of the affected nerve, the musculocutaneous nerve.  38 C.F.R. §§ 4.7, 4.124a.  With only sensory involvement and without evidence of organic changes such as atrophy and loss of reflexes and constant pain, the findings do not more nearly approximate or equate to severe incomplete paralysis, the criterion for the next higher rating under Diagnostics Code 8522, 8622, and 8722. 





The 10 percent rating also equates to a moderate muscle injury under Diagnostic Code 5312.  

The criterion for the next higher rating under Diagnostic Code 5312 is a moderately severe disability of a muscle, that is, a deep penetrating wound with debridement and prolonged infection or sloughing of soft parts and intermuscular scarring.  History includes service department record of hospitalization for a prolonged period for treatment of wound.  And a record consistent with complaint of the cardinal signs and symptoms of muscle disability, namely, loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination and uncertainty of movement.  

The service treatment records show that the Veteran was hospitalized for 21 days.  The wound was debrided with a delayed primary closure.  There was no evidence of prolong infection and the record since the injury is not consistent with the cardinal signs and symptoms of muscle disability, namely, loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination and uncertainty of movement.  For these reasons, the initial wound is not classified as moderately severe and the findings do not more nearly approximate or equate the next higher rating under Diagnostic Code 5312, namely, a moderately severe muscle injury.

Under 38 C.F.R. § 4.55, a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  In other words, a separate rating under Diagnostic Code 8522 and a separate rating under Diagnostic Code 5312 is not permissible unless entirely different functions are affected, which is not shown.  

Since the grant of service connection, on the basis of the evidence of record, there is moderate incomplete paralysis of the musculocutaneous nerve under Diagnostic Code 8522, warranting a 10 percent, but a higher rating under either Diagnostic Code 8522 or Diagnostic Code 5312 is not warranted at any time during the appeal period.  


Scar of the Right Leg 

On VA examination in May 2008, the scar measured 5 cm x 1 cm scar (5 sq. cm.), which was adherent to the underlying tissue.  The texture and margins were irregular and the same color as the surrounding skin.  There were no keloid formation, redness, local heat, swelling, or drainage noted.  The VA examiner noted that an area around the scar was numb with very little sensitivity to pain, pin prick, and light touch.  The VA examiner further noted no abnormality of the right ankle as the Veteran was able to dorsiflex and plantar flex the ankle without pain. 

As the scar is 5 sq. cm, the finding does not more nearly approximate or equate to a scar exceeding 39 sq. cm. and deep or causes limitation of motion, the criteria for a compensable rating under Diagnostic Code 7801.

As the scar is 5 sq. cm, the finding does not more nearly approximate or equate to a scar exceeding 929 sq. cm. without limitation motion, the criteria for a compensable rating under Diagnostic Code 7802. 

As there is no evidence of an unstable scar, that is, a scar where is frequent loss of skin over the scar, the criteria for a compensable rating under Diagnostic Code 7803 have not been met.

On VA examination in May 2008, the Veteran described tenderness and occasional discomfort at the site of the scar.  The VA examiner noted that the Veteran had an awareness of tenderness in the area of the scar since the injury.  Under Diagnostic Code 7804, the criteria for a 10 percent rating are a superficial and painful scar on examination.  





Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, sensory loss in the area about the scar is distinct from a painful scar and the Boards finds that the Veteran's description of tenderness at the site of the scar is competent and credible evidence and the VA examiner's reference to tenderness is sufficient verification of the accuracy of the Veteran's statement to constitute a finding of a painful scar on examination under Diagnostic Code 7804, warranting a separate 10 percent rating. 

As the Board has assigned a 10 percent rating for sensory loss without evidence of other functional loss, there is no factual basis to rate for limitation of function of the affected part under Diagnostic Code 7805.

In summary, since the date of service connection, the Board grants a 10 percent rating under Diagnostic Code 8522 for the wound and a separate 10 percent rating under Diagnostic Code 7804 for the scar under Esteban.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 



If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability levels and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran retired in November 2008.  The Veteran has not expressly raise and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 






Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange. 38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 3.307, 3.309. 


If a veteran was exposed to an herbicide agent during active military service, certain listed diseases, to include acute and subacute peripheral neuropathy, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 3.307(a) (6), 3.309(e). 

The presumptive period for the listed conditions is any time after service, except that certain diseases such as acute and subacute peripheral neuropathy have a presumptive period of one year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§3.307(a) (6), 3.309(e). 

The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e). 

Evidentiary Standard

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record show that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

As the Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b). 




The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).




Facts 

The Veteran served in Vietnam during the Vietnam era and it is presumed that he was exposed to Agent Orange. 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of acute or subacute peripheral neuropathy.  On separation examination, the neurological evaluation was normal. 

After service, VA records show that in January 2008 and in May 2008, the neurological evaluation was grossly intact to touch, vibratory and proprioception, bilaterally, and peripheral sensation was intact.  The Veteran had normal plantar responses.  

In his application for VA disability filed in September 2008 the Veteran stated that he had had acute and subacute peripheral neuropathy for about five years, which he attributed to exposure to Agent Orange in Vietnam. 

Analysis 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of acute or subacute peripheral neuropathy, the claimed disabilities was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 







38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

As acute or subacute peripheral neuropathy was not noted in service, as there is no competent evidence either contemporaneous with or after service that symptoms of acute or subacute peripheral neuropathy was otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service). 

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 







Although the Veteran is competent to describe symptoms, acute or subacute peripheral neuropathy is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of this condition is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claims. See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)). 

As the presence or diagnosis of acute or subacute peripheral neuropathy cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the conditions are not simple medical conditions that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of the claimed disabilities. 











Where, as here, there is a question of the presence or a diagnosis of a disability, not capable of lay observation by case law, and the conditions are not simple medication conditions under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence or diagnosis of the claimed disabilities in service or since service, the Veteran's lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claims. 

As for the Veteran describing a contemporaneous medical diagnosis and as for symptoms described by the Veteran that later support a diagnosis by a medical professional, after service, there is no evidence that a health-care professional has diagnosed acute or subacute peripheral neuropathy. 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009). 

Without competent medical evidence that the Veteran has acute or subacute peripheral neuropathy of the left leg, left foot, or right leg, since service or currently, there are no valid claims for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Without competent evidence of current disability, the Board need not address the combat provisions of 38 U.S.C.A. § 1154(b) or presumptive service connection due to exposure to Agent Orange under 38 U.S.C.A. § 1116. 







As the preponderance of the evidence is against the claims of service connection, for acute and subacute peripheral neuropathy of the left leg, left foot, and right leg the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

An initial 10 percent rating for residuals of a punji stick wound of the right leg is granted, subject to the law and regulations, governing the award of a monetary benefit. 

An initial 10 percent rating for the scar on the right leg, a residual of the punji stick wound, is granted, subject to the law and regulations, governing the award of a monetary benefit. .

Service connection for acute and subacute peripheral neuropathy of the left leg is denied. 

Service connection for acute and subacute peripheral neuropathy of the left foot is denied.

Service connection for acute and subacute peripheral neuropathy of the right leg is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


